Citation Nr: 1600160	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Were chronic residuals of a head injury, to include a traumatic brain injury (TBI), headaches and a sinus disorder incurred or aggravated in the line of duty?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision, with January 2011 notice, by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a video conference hearing at the RO before the undersigned. 

In March 2015 claims of entitlement to service connection for depression, alcoholism, and anxiety were denied by a rating decision, and to date, an appeal has not been filed.  In a July 2015 rating decision a claim of entitlement to service connection for posttraumatic stress disorder  was reopened and denied, but once again, an appeal has not been filed.  In November 2015 a statement of the case addressing the denial of entitlement to service connection for a knee disability was issued, but to date a timely substantive appeal has not been filed.  As such, the Board does not have jurisdiction over these issues.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


FINDINGS OF FACT

1.  The weight of the competent evidence shows that the Veteran's in-service head injuries sustained in the motor vehicle accident on the night of May 15, 1986, were not incurred in the line of duty. 

2.  The head injuries resulting from the motor vehicle accident were incurred as a direct result of an act of willful misconduct.


CONCLUSION OF LAW

The Veteran's residuals of a head injury, to include a traumatic brain injury, headaches and sinus condition were not incurred in the line of duty.  38 U.S.C.A. §§ 105(a), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In November 2009 and May 2010 correspondence, and a January 2012 statement of the case VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in a December 2013 supplemental statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was afforded a VA examination with a medical opinion addressing the etiology of his residuals of a head injury, to include a TBI, headaches and sinus condition in March 2010.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  There is no evidence that additional records have yet to be requested.  

At the October 2015 Board hearing, testimony was elicited by the representative and the undersigned regarding the appellant's injury in service and the surrounding circumstances; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2015).

Any defect in regard to VA's duties to notify and assist is harmless error in light of the fact that service connection cannot be granted.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506.

The Veteran essentially contends that residuals of an inservice head injury, to include a traumatic brain injury, headaches and a sinus disorder resulted from the May 15, 1986 motor vehicle accident documented in service records.  A March 2010 VA examination discussed the Veteran's head injury and considered the Veteran's sinus problems to have resulted from the injury.  

Under 23 U.S.C.A. § 163, a blood alcohol concentration (BAC) of .08 is a per se violation of driving while intoxicated.  By July 2005, all states, Washington D.C., and Puerto Rico had adapted BAC of .08 as the legal level intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Block c.

The evidence of record indicates that the Veteran's May 1986 motor vehicle accident involved the Veteran driving with a blood alcohol concentration of 0.0983 percent, which was crossed out and replaced with 0.2358 percent, and another medical record referenced a blood alcohol level 0.2202 percent.  Regardless of the finding used, all testing resulted in a finding of a blood alcohol concentration reflecting that the Veteran was intoxicated.  

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and when it was not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  That is, where the cause is alcohol abuse, a finding of willful misconduct is not necessary.  Id.  Compensation benefits may be denied based upon "willful misconduct or abuse of alcohol or drugs."  Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014).

Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  The only exception to this law is if alcohol or drug abuse is caused or is aggravated by a service-connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A March 2015 rating decision denied entitlement to service connection for alcoholism.  Indeed, the Veteran does not have any service-connected disorders at this time.

Here, the motor vehicle accident resulting in the residuals of head injury was a result of the Veteran's abuse of alcohol.  It was also the result of his willful misconduct in electing to operate a motor vehicle while legally intoxicated.  The preponderance of the evidence shows that the Veteran's May1986 motor vehicle accident and resulting injuries was caused by his alcohol abuse and willful misconduct.  The Board assigns the most probative value to the military police accident report and medical records at the time of the accident, especially in light of the Veteran's testimony indicating that his memory of the incident is incomplete.  As noted, the records show that the Veteran was intoxicated according to blood alcohol concentration testing.  As such, the claim must be denied. 

It is well to observe that the term "in the line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was a result of the Veteran's own willful misconduct.  VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1(n) (2015).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  Id. 

The Veteran's statements and hearing testimony regarding the rainy weather and his tiredness following his work status of a double 24 hour shift, and going on 48 hours without sleep at the time of the May 1986 accident have been considered.  The service medical records indicating the Veteran's elevated blood alcohol concentration at the emergency room following the accident are, however, the most probative explanation for the accident.  

The emergency room notes show that the Veteran's injuries at the time included a severe head injury, head trauma and glass in his eye, and he was placed on thirty days of convalescent leave.  Personnel records including the Accident Report and Military Police Report support the medical records.  The Veteran was first diagnosed with a traumatic brain injury following service, but he attributes this to his in-service motor vehicle accident and related injuries.  Notably, as a result of his actions, i.e., the decision to drive while intoxicated and his failure to maintain a single lane of travel resulted in nonjudicial action, reducing his rank from E4 to E1, forfeiting pay, assigning extra duty and restricted duty for 45 days, and forfeiting on-post driving privileges for one year.  There is no evidence that the appellant appealed the punishment imposed at his Article 15 hearing.

The Veteran's injuries were proximately caused by his decision to drive after drinking.  The medical records show that he was legally intoxicated at the time of the accident.  The Board finds that the Veteran engaged in willful misconduct, that is, he acted with conscious wrongdoing or known prohibited action.  As a result of his choice to drive while intoxicated the Veteran participated in an Article 15 proceeding, he was found guilty, and he was reduced in rank from E4 to E1.  Compensation may not be awarded if the disability was due to willful misconduct, as it was here.

Personnel records clearly show that the motor vehicle accident was not in the line of  duty as there was willful misconduct involved.  The appellant's alcohol abuse led to the accident, and the related injuries.  The Veteran deliberately drank excessive amounts of alcohol, he became intoxicated, and he acted recklessly in driving in such an intoxicated state.  38 C.F.R. §§ 3.1(n), 3.301(c)(2), (d).  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication, such as the Veteran's situation.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Blocks a and b.

There is also no allegation or any probative evidence suggesting an insanity defense.  See 38 C.F.R. § 3.354(a) (2015).  In fact, the Veteran's unappealed claims of entitlement to service connection for psychiatric illnesses, along with the medical evidence, suggest that posttraumatic stress disorder, anxiety and/or depression have resulted from the motor vehicle accident or resulting injuries.  There is no contrary evidence of record.  

As such, the Veteran's alcohol abuse followed by his choice to drive while intoxicated amounted to willful misconduct.  Therefore, the resulting injuries sustained in the motor vehicle accident were not incurred in the line of duty.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Residuals of a head injury, to include TBI, headaches and sinus condition sustained in-service in a May 1986 motor vehicle accident, were not incurred in the line of duty, but rather were due to willful misconduct.  The claim is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


